Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-7, 15 drawn to a process of fabricating a skincare device (see claim 15) including a razor blade (see claims 1-7) that has an expanded coating structure including one or more expanded microspheres that comprises a gas encapsulated within a hollow thermoplastic polymer shell, as set forth in the claims, could be searched in CPC: B26B21/56, B26B21/4006, 4037 and class 30 with an additional unique text search and unique examination process of “microspheres that comprises a gas encapsulated within a hollow thermoplastic polymer shell”.
Group II. Claims 8-14, drawn to a process for fabrication of a razor blade that includes specific steps of depositing a liquid suspension on a surface of the blade body, and the liquid uncured polymer precursor being configured to remain uncured during expansion of the expandable polymer microspheres as set forth in the claims, could be searched in CPC: B26B21/58, 60, C08J9/00-42  and class 427 with an additional unique text search and unique examination process of “depositing a liquid suspension on a surface of the blade body” and “the liquid uncured polymer precursor being configured to remain uncured during expansion of the expandable polymer microspheres”.
The inventions are independent or distinct, each from the other because claims to the different groups recite the mutually exclusive characteristics of such groups. In addition, these groups are not obvious variants of each other based on the current record.
Inventions groups II and I are related as process of making (a razor blade) and product made (as the claims 1-7 and 15, the product made is a razor blade).  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the razor blade of group I including an expanded coating structure including one or more expanded microspheres that comprises a gas encapsulated within a hollow thermoplastic polymer shell can be made by materially different process without using a step of the liquid uncured polymer precursor being configured to remain uncured during expansion of the expandable polymer microspheres of the process of group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate statues in the art in view of their different classification as seen in the section 2 above;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different filed of search (for example, search different classes/subclasses or employing different search queries) as seen in the section 2 above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephone call was made to Charles Ruggiero on 02/07/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. Thus, the restriction requirement is sent out.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        2/8/2022